IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES NELSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1418

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 15, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

James Nelson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant, James Nelson, is an inmate serving an aggregate 55-year

sentence imposed in Duval County Case No. 16-1998-CF-014227.       Nelson’s
convictions and sentences were affirmed on appeal and have been final for nearly

14 years. See Nelson v. State, 816 So. 2d 1177 (Fla. 1st DCA 2002) (mandate

issued June 21, 2002). This is at least the ninth post-conviction appeal or petition

filed by Nelson in this court relating to his 1998 case. Nelson has not obtained

relief in any of these prior cases.

         The order giving rise to this appeal dismissed a series of rambling pleadings

in which Nelson made a few conclusory allegations of harassment and retaliation

by prison officials, but where he primarily argued that he was entitled to

“emergency release” because he was unlawfully imprisoned as a result of a

malicious prosecution on fabricated charges tried before a biased judge.

Additionally, Nelson sought to have this court investigated by the “ethical police”

because he claimed that the decisions in several of his prior unsuccessful appeals

were in conflict with Florida Supreme Court precedent and “congressional law.”

Nelson made the same or similar claims about the invalidity of his conviction and

illegality of his incarceration in nearly all of his prior appeals and petitions in this

court.

         The trial court did not err in dismissing these pleadings because Nelson’s

collateral attacks on his convictions and sentences were, at best, untimely and

procedurally barred and his other claims were frivolous to the extent they could be

deciphered. Accordingly, we affirm the dismissal order.

                                           2
      We find this appeal to be frivolous. Nelson’s appellate briefs, like his

pleadings below, were largely incomprehensible and did not present an arguable

basis for reversal of the dismissal order.      Additionally, Nelson filed several

meritless motions in this court during the pendency of the appeal, including a 9-

page “motion to postpone rendition” that made absolutely no sense,1 a 23-page

request for prevailing party attorney’s fees under federal law at a rate of “$850,000

dollars every six minutes,” and an 18-page “motion for summary judgment”

asserting his entitlement to “emergency release and relief, and compensation for

damages incurred administratively” based on the erroneous premise that his

conviction and resulting sentence were unlawful.

      Nelson has been prohibited from further pro se filings in the Florida

Supreme Court relating to his 1998 case due to his numerous frivolous filings in

that court. See Nelson v. Crews, 110 So. 3d 890 (Fla. 2013). And, after reviewing

Nelson’s frivolous filings in this appeal, we issued a Spencer 2 order directing him

to show cause why we should not impose a similar sanction based on his history of

unsuccessful and frivolous post-conviction filings in this court.

      We have carefully considered the response filed by Nelson, but we conclude

that it fails to show cause why sanctions should not be imposed. Indeed, the

1
   Nelson’s appeal of the order denying this motion was summarily dismissed by
the Florida Supreme Court four days after it was filed. See Nelson v. Dep’t of
Corr., Case No. SC15-1057 (filed June 4, 2015; dismissed June 8, 2015).
2
  State v. Spencer, 751 So. 2d 47 (Fla. 1999).
                                          3
response reinforces our view that sanctions against Nelson are warranted because,

like his previous filings in this court, the response was unduly long (nearly 50

pages) and was comprised of mostly incomprehensible ramblings about cases and

statutes that have no apparent relevance to the issue framed by the Spencer order.

      Accordingly, we hereby prohibit James Nelson, DOC Inmate No. 307445,

from filing any pro se appeals, petitions, or other cases in this court related to

Duval County Case No. 16-1998-CF-014227. The clerk is directed not to accept

any filings from Nelson related in any way to that case unless they are signed by a

member in good standing of The Florida Bar. Additionally, pursuant to section

944.279, Florida Statutes, the clerk is directed to send a certified copy of this

opinion to the Department of Corrections for appropriate disciplinary action

against Nelson. Finally, Nelson is cautioned that any future filings in violation of

this order may result in the imposition of additional sanctions.

      AFFIRMED; SANCTIONS IMPOSED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                          4